The opinion of the Court was delivered November 7th, 1881, by
Green, J.
We find ourselves unable to sustain the judgment of the learned Court below in this case, on account of the absence of testimony necessary to make out an estoppel. It is the only question in the case, and the conclusion of the Orphans’ Court was founded upon a single piece of testimony. There is no doubt whatever that the arrearages of dower due to Mrs. McFarland were discharged by the sheriff’s sale under the Plumer mortgage. This sale being for a small sum, an application was made on behalf of the widow to the Court of Common Pleas to set it aside, and a bid of four thousand dollars was made if the property should be resold.
The Court, however, refused tihe application, and dismissed the exceptions to the sale. The only evidence of the action of the Court and the reason for it, to be found in this record, is an entry on the argument list in the following words: “ The Court being of opinion, as claimed by attorney for plaintiff', that the widow’s dower is not discharged by sheriff’s sale, it being an interest in the land not affected by sale, exceptions dismissed.” If by this was meant that the principal sum of the dower was not discharged, it was correct. The dower itself and all future accretions of interest remained, and were unaffected by the sale. If, however, it was intended as an expression, to the effect that the arrearages of annual payment past due were discharged, it was a mistake. Dickinson v. Beyer, 6 Norris, 274, is an emphatic determination that arrearages of interest due upon the principal sum of a widow’s dower at the time of a sheriff’s sale of *387the land subject to the dower are discharged by the sale. But even if it were true that both the counsel for Plumer in the proceeding on the mortgage, and the judge of the Common Pleas, entertained an erroneous opinion on this subject, it by no means follows that any element of- estoppel would necessarily arise from that circumstance against Plumer, to prevent him from subsequently asserting the exemption of the land from the arrearages. It does not appear that either he or his attorney agreed that if the sale was not set aside Plumer would pay the arrearages, or would take title subject to their payment. Yet something of that kind, or at least an assertion to that effect to the Court, and the refusal of the Court to set aside the sale in consequence of such assertion, would be requisite to estop Plumer from now asserting the discharge. The subject is one entirely susceptible of proof by witnesses who are now living and competent to testify, but no such persons have been examined or offered for examination, and of anything like these facts there is absolutely no proof whatever on this record, and of course we cannot infer it. A mutual mistake as to the law, which is equally open to both parties, cannot raise an estoppel : Dungan v. American Life Ins. Co., 2 P. F. S., 253. In the present case it is not at all clear, from the entry given in evidence, that the judge of the Common Pleas meant to say anything more than that the principal fund of the dower was not discharged. That is the plain meaning of the words of the entry, and we cannot give them any larger meaning without supposing him to have made a mistake as to the law, and that we have no right to do. In either aspect of the case, therefore, it is impossible to raise an estoppel.
Decree reversed, at the cost of the appellee, and record remitted for further proceedings.
Gordon, J., and Sterrett, J., dissent.